Mn an action for breach of contract, money had and received, and to set aside transfers in fraud of creditors, defendants appeal from an order granting in part plaintiff’s motion for examination of defendants before trial, and directing the production of books and records pursuant to section 296 of the Civil Practice Act. Order modified by striking from the second ordering paragraph (a) items 1(a) and 1(e), and (b) the place of examination and substituting therefor Special Term, Part II, Queens County, as the place of examination. As so modified, the order is affirmed, without costs; examination to proceed on five days’ notice. Examination as to the terms of plaintiff’s employment is unnecessary because the acts which give rise to plaintiff’s causes of action are not his employment, but those surrounding the termination of his employment. Item 1(e) is unnecessary because it is admitted in the pleadings. Examination before trial of a resident of this State must be either in the county where he resides, where he has an office, or where the action is pending. (Civ. Prae. Act, § 300.) Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.